Citation Nr: 1635636	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-07 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether a timely substantive appeal was filed to a February 2005 rating decision that denied a rating in excess of 30 percent for myasthenia gravis.   

2.  Entitlement to a rating in excess of 30 percent for myasthenia gravis from March 7, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Karl Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran had active service from September 1995 to August 1998.  In June 2012, he testified at a Travel Board hearing in Newark, New Jersey, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 2, 2005, the RO denied a higher rating for myasthenia gravis.  

2.  In March 2005, the Veteran filed a timely notice of disagreement with the February 2005 rating decision, and the RO issued a statement of the case on June 26, 2006.  

3.  A substantive appeal was not received within 60 days from the June 26, 2006, mailing of the statement of the case or within one year from the February 2, 2005, mailing of the rating decision.   

4.  For the entire rating period on appeal from March 7, 2008, myasthenia gravis has been manifested by intermittent, extreme fatigue, muscle weakness, and difficulties breathing, chewing, and swallowing.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed following the February 2005 rating decision that denied a rating in excess of 30 percent for myasthenia gravis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 19.30, 19.34, 20.200, 20.202, 20.302, 20.303 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent rating, but no higher, for myasthenia gravis have been met effective March 7, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88b, 4.124a, Diagnostic Codes (DCs) 6354, 8025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

In order to perfect an appeal to the Board, a substantive appeal (VA Form 9 or equivalent statement) must be submitted within 60 days of the date of mailing of the statement of the case or the remainder the one-year period from the date of mailing of notification of the determination being appealed, whichever period ends later.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  The extension request must generally be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable records have been transferred to another office. 38 C.F.R. § 20.303.  

Historically, in February 2005, the RO denied a rating in excess of 30 percent for myasthenia gravis.  The Veteran was notified of this decision and of his appellate rights in a February 2, 2005, letter.  He filed a timely notice of disagreement (NOD) with the February 2005 rating decision in March 2005.  The RO issued a statement of the case (SOC) on June 26, 2006.  

The letter accompanying the June 2006 SOC was addressed to the Veteran and copied the then-representative, and informed him that he had the right to file a VA Form 9 (Appeal to the Board of Veterans' Appeals) or equivalent substantive appeal within 60 days from receipt of the notice letter or the remainder if any, of one year following receipt of notice of the February 2005 rating decision.  The June 2006 letter also enclosed a blank VA Form 9 and informed him and his then-representative that he could request an extension within the 60-day period for more time to file and perfect his appeal.  The substantive appeal, dated August 29, 2006, was received by the RO on September 5, 2006, more than 60 days following the issuance of the SOC issued on June 26, 2006.

While timely receipt of a substantive appeal is not a jurisdictional prerequisite, in the Veteran's case, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In September 2006, the RO sent a letter to the Veteran informing him that the VA Form 9, received in September 2006, was not a timely appeal as to the February 2005 rating decision. He perfected an appeal of that determination.  After certification to the Board, the Board took no action that would represent a waiver of the time requirement for filing the substantive appeal.    

Further, the record does not contain a document that was submitted in lieu of a VA Form 9; however, while the Veteran requested an extension via the September 2006 VA Form 9 because of self-reported difficulties receiving mail due to changes of address, the request was received on September 5, 2006, more than 60 days following the issuance of the SOC issued on June 26, 2006.  See 38 C.F.R. § 20.303 (reflecting a request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal of the 60-deadline (emphasis added)).  

The September 2006 extension request, received after the expiration of the time limit for filing the substantive appeal, also did not specify any allegation of error of fact or law related to February 2005 denial of the increased rating.  See38 U.S.C.A. § 7105(d)(3) (a substantive "appeal should set out specific allegations of error of fact or law related to specific items in the [SOC]"). 

While the Veteran contends he did not receive the SOC until after the 60-day deadline due to multiple changes of address, the record shows that the notification was sent to his then-current address of record and was not returned as undeliverable.  The regularity of mail service is presumed, and the record does not appear to contain any evidence that the RO did not properly mail notice of the June 2006 SOC.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991).  Additionally, the June 2006 SOC copied the representative and was also not returned as undeliverable.  

The Veteran is competent to report not receiving the June 2006 notice until after the 60-day deadline had expired, possibly due to a subsequent move; however, his lay statement alone is not sufficient evidence to rebut the presumption that the June 2006 and accompanying notice were properly mailed to him.  Also, as discussed above, an extension was requested after to the expiration of the time limit for filing the substantive appeal of the 60-deadline, and did not specify any allegation of error of fact or law related to February 2005 denial of an increased rating.  Thus, the June 2006 SOC and accompanying notice was properly mailed to him and he received the notice but did not timely perfect an appeal.

In sum, notice of the February 2005 rating decision was mailed to the Veteran on February 2, 2005.  The SOC was issued on June 26, 2006.  The Veteran 60 days to file a substantive appeal; however the substantive appeal was not received until September 5, 2006, approximately two weeks past the deadline.  

The law is clear that a substantive appeal must be filed with the agency of jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  For the foregoing reasons, a timely substantive appeal was not filed following the February 2005 rating decision that denied a rating in excess of 30 percent for myasthenia gravis; therefore the appeal is denied.   

Increased Rating for Myasthenia Gravis from March 7, 2008

The Veteran is also seeking an increased rating for his service-connected myasthenia gravis from March 7, 2008 (date of claim for increased rating).   Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Myasthenia gravis is a neuromuscular disease that leads to fluctuating muscle weakness and fatigue, rated under DC 8025.  38 C.F.R. § 4.124a.  Under DC 8025, a minimum evaluation of 30 percent is warranted.  A note to DC 8025 provides that it is required for the minimum ratings for residuals under DCs 8000-8025 that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic code utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

38 C.F.R. § 4.124a also notes that a disability rated under DC 8025 may be rated from 30 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, i.e. complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, and/or tremors.  See 38 C.F.R. § 4.124a.  

The Veteran contends generally that myasthenia gravis has been manifested by more severe symptoms and impairment than contemplated by the 30 percent rating assigned.  In an April 2008 statement, he wrote that myasthenia gravis caused fatigue in the arms, shoulders, and limited the activities of daily life.  He noted that, despite therapy, triceps and deltoid weakness failed to improve, and that he experienced extreme arm and face muscle weakness, double vision, slurred speech, trouble swallowing, and a slight limp due to weak calf muscles.  At the June 2012 Board hearing, he testified to muscle weakness when speaking or chewing, as well as feeling physical exhausted as the end of the day.  He testified to weekly plasmapheresis treatments. 

In an April 2008 statement, the Veteran's fiancé wrote that she witnessed him experience muscle weakness, difficulties with speaking and chewing, and that he was tired "all of the time."  She also wrote that she washed his face on a daily basis because he was too weak to do so.  Various VA treatment records from 2008 reflect that he reported weakness with the VA examiners assessing normal motor, cranial nerve, and sensory examinations. 

In a May 2008 VA examination, the Veteran complained of intermittent muscle weakness, diplopia, and droopy eyelids.  The examiner assessed horizontal diplopia and diminished right upper extremity triceps and right deltoid strength.  The examiner noted recurrent mild to moderate symptoms of myasthenia gravis, which were controlled by medication.   In August 2008, the Veteran reported that problems with speech and swallowing had worsened over the prior two months.  In January 2009, he reported symptoms of myasthenia gravis had worsened, to included increased difficulties with speech articulation and swallowing.  The clinician noted weakness of eyelid closure, elbow extension, and cheek puff with normal swallowing. 

At the June 2012 Board hearing, the Veteran noted muscle weakness when speaking or chewing, as well as feeling physical exhausted as the end of the day.  He also testified to weekly plasmapheresis treatments because medication was no longer effective.  In April 2014, he reported difficulties swallowing and denied problems chewing or breathing.  The VA examiner assessed a normal sensory examination and persistent dysarthria at the end of the day.  

In an April 2015 VA examination, the Veteran reported weekly plasmapheresis treatments, difficulties with triceps strength and breathing, weakness of the facial muscles, and diplopia as to lateral gaze.  The assessment was mild weakness in the triceps/biceps and eye muscles, which caused an eyelid droop and diplopia, as well as mild dysarthria at the end of the day.  The examiner also noted mild muscle strength in the upper portion of the face. 

A May 2015 letter from a VA clinician reflected the Veteran's treatment for myasthenia gravis beginning in 2006.  The clinician also wrote that the Veteran required weekly plasmapheresis and intermittently experienced significant weakness, difficultly speaking, swallowing, chewing, and shortness of breath.  The clinician wrote that, while the Veteran functions "reasonably well," significant impairment persists.  

After a review of all the evidence, lay and medical, the evidence supports a 60 percent rating, but no higher, from March 7, 2008, due to symptoms manifested by intermittent, extreme fatigue, muscle weakness, and difficulties breathing, chewing, and swallowing, as a condition analogous to a chronic fatigue syndrome under DC 6354.  

As an analogous rating, one of the key features of DC 6354 is that it rates the severity of chronic fatigue syndrome based on the extent of the impact on daily activities, accounting for the fact that symptoms do wax and wane.  In pertinent part, under DC 6354, a 60 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least six weeks total duration per year.  A total disability rating is warranted for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note under this regulation provides that the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Findings from the May 2008 and April 2015 VA examinations, and history and findings in the numerous VA treatment records reflecting treatment for myasthenia gravis, as well as the Veteran's self-reported symptoms, are consistent with a 
60 percent rating under DC 8025 (as analogous to chronic fatigue syndrome under DC 6354).  In this case, VA treatment records dated throughout the period on appeal reflect intermittent, extreme fatigue, muscle weakness, and difficulties breathing, chewing, and swallowing.  

At the June 2012 Board hearing, the Veteran testified to muscle weakness when speaking or chewing, as well as feeling physical exhausted as the end of the day.  April 2014 and April 2015 VA examiners assessed persistent dysarthria.  The May 2015 letter from a VA examiner reflects treatment for myasthenia gravis beginning in 2006, that the myasthenia gravis requires weekly plasmapheresis, and that the Veteran experienced significant weakness and impairment.  Additionally, an April 2008 lay statement from the Veteran's fiancé indicates that he requires assistance in a number of critical areas, like face washing.  Accordingly, for the rating period from March 7, 2008, the severity of the symptoms and impairment due to the service-connected from myasthenia gravis more nearly approximates the criteria a higher 60 percent rating.      

Next, the evidence of record, both lay and medical, does not demonstrate that symptoms from myasthenia gravis that are nearly constant as to restrict routine daily activities almost completely to support the next higher rating.  In fact, while some level of symptoms appears to always be present, they are not so severe that they restrict his routine daily activities "almost completely."  Rather, it is only during times of exacerbation that such severity is shown, and while those time periods are recurring, they are not nearly constant; therefore, he does not meet the criteria for a higher, total rating.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the evidence of record does not demonstrate that the symptoms and/or impairment of myasthenia gravis render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of fatigue and muscle weakness.  These very symptoms were explicitly contemplated in the grant of the higher 60 percent rating assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the timeliness issue discussed above, the law is dispositive of the issue of whether a timely substantive was filed in response to the February 2005 rating decision, and VA's duties to notify and assist do not apply.  

As to the increased rating issue, the Veteran was provided notice in April 2008, prior to the initial adjudication of the claim in June 2008.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with VA examinations (the reports of which has been associated with the claims file) in May 2008 and April 2015.  The May 2008 and April 2015 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board remanded the appeal for further development in February 2013.  Additional treatment records were obtained and the Veteran underwent a VA examination in April 2015, that, as discussed above, the Board finds was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

A substantive appeal was not timely filed to a February 2005 rating decision that denied a rating in excess of 30 percent for myasthenia gravis.   

A 60 percent rating, but no higher for myasthenia gravis from March 7, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits. 
 

REMAND

With respect to the remaining issue of TDIU, VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran's service-connected disabilities include myasthenia gravis, rated as
30 percent disabling from December 1, 1999, and, as decided herein, 60 percent disabling from March 2008, and chronic pericarditis, rated as 10 percent disabling from April 15, 2008.  While the February 2013 Board remand found the TDIU issue on appeal was raised by the record during the appeal of the rating issue (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), and instructed the AOJ to initially adjudicate the issue of TDIU, the AOJ did not seek a medical opinion as to whether all service-connected disabilities rendered the Veteran unemployable.  

Additionally, a May 2008 statement from the Veteran's former employer reflects dismissal for excessive absences causing the inability to perform as a sales and finance manager due to sick days and "personal time."  Various lay statements from the Veteran reflect part-time employment, and at an April 2015 VA examination, he reported employment as an information technology specialist; however, the record does not indicate whether the reported employment was substantially gainful.  

Thus, there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, an examination is needed to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Accordingly, the issue is REMANDED for the following actions:

1.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment). Specifically, the specialist is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

2.  Then readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


